Filed 12/30/14 P. v. Classon CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B258443

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA075216)
         v.

MICHAEL CLASSON,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Thomas Rubinson, Judge. Affirmed.
                                                         ______
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                         ______
       An information, filed on December 20, 2013, charged Michael Classon with one
count of possession of a controlled substance, methamphetamine, in violation of Health
and Safety Code section 11377, subdivision (a). According to the evidence at trial, on
August 17, 2013, Los Angeles Police Department Officer Russell Pungrchar was on
patrol with his partner in a marked car. A man, identified as Classon, walked across the
street in front of the car, not at the nearby intersection. Classon moved at “a pretty quick
pace,” and Officer Pungrchar believed it “odd” that Classon had crossed the street in
front of the car. Classon was wearing shorts but no shirt and had tattoos covering his
chest and back. The officers stopped Classon, and Officer Pungrchar’s partner conducted
an investigation to determine whether Classon was under the influence, as well as a
search of his person. Officer Puncgrchar saw his partner retrieve from the front, left
pocket of Classon’s shorts a white, plastic pill bottle containing a crystal-powder
substance. The substance was determined to be 3.80 grams of methamphetamine.
Classon testified in his defense that he had never seen the pill bottle, he had nothing in
the pockets of his shorts, he was not under the influence when stopped by the officers and
he had never seen methamphetamine.
       The jury found Classon guilty of the charged offense. The trial court suspended
imposition of sentence and placed Classon on formal probation for three years under the
terms and condition of Proposition 36. Classon timely appealed.
       We appointed counsel to represent Classon in the matter. After examining the
record, counsel filed a Wende brief raising no issues on appeal and requesting that we
independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.) On October
16, 2014, we sent a letter to Classon at his last known address of record in this Court
and to counsel. In the letter, we directed counsel to immediately send the record on
this appeal and a copy of the Wende brief to Classon and informed Classon that he had
30 days to submit by letter or brief any ground of appeal, contention or argument he
wished us to consider. Our letter sent to Classon’s address was returned as undeliverable.
According to counsel, he attempted to reach Classon by letter at two other addresses, but



                                              2
both of those letters were returned as undeliverable. Classon has not provided us with
any update to his address of record or contacted us in connection with the appeal.
       We have reviewed the entire record on appeal. The evidence presented by the
People at trial is sufficient to support Classon’s conviction. (See People v. Johnson
(1980) 26 Cal. 3d 557, 578.) We are satisfied that Classon’s counsel has fully complied
with his responsibilities and that no arguable appellate issue exists. (People v. Wende,
supra, 25 Cal.3d at p. 441; People v. Kelly (2006) 40 Cal. 4th 106, 110.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                                 ROTHSCHILD, P. J.
We concur:



              CHANEY, J.



              BENDIX, J.*




*
        Judge of the Los Angeles Superior Court, Assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                             3